Judgment and order reversed on the law, and new trial granted, with costs to abide the event. We are of opinion that the admission of the advertisement and reading notices of the various alleged safety devices containing hearsay evidence as to the danger involved in the operation of the machine, was error, which necessarily had such an effect upon the jury that it could not be cured by instruction by the court to disregard it. Blaekmar, P. J., Rich, Jaycox and Manning, JJ., concur; Jaycox, J., being also of opinion that the complaint should be dismissed; Kelby, J., votes to affirm.